DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 6/29/2021, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.

Claim Status
Claims 1-7 and 11-20 stand rejected. Claims 8-10 are previously cancelled. Claim 21 is newly added. Claims 1-7 and 11-21 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 6/29/2021, with respect to claim objections and 112(b) rejections have been fully considered and are persuasive.  The claim objections and 112(b) rejections has been withdrawn. 
Applicant’s arguments, see Arguments/Remarks, filed 6/29/2021, with respect to the rejection(s) of amended claim(s) 1-7, 11-20 under 103 with prior art references Barker, Nuckolls, Hyde, and Nishikawa have been fully considered and are persuasive.  Therefore, the previous rejection with the prior art has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
The term “drain space” is interpreted in light of the Original Disclosure.  (See Original Disclosure Abstract; [005]; [0026], lines 1-5; [031], lines 6-11; [034]; and Original Claims 1-4, 7-10, 12-13, 15, and 17-18) – in particular:
. . . The drain space is geometrically located over and encompasses all of the TSV s so that the drain fluid is collected. The drain space can be a single open space or any complex design of features, channels, etc. depending on requirements. The formation of the drain space can be made in several ways, but most easily is the use of the spacer 115 as shown in FIGs. 3 and 4 which lofts the chip some distance above the cell pocket floor.  (See Original Disclosure [031], lines 6-11)

As shown in FIG. 7 . . . . These O-rings 710/720 can be used to provide a seal (i.e., feed port 705 and feed channel 702) for the input and product flows to the chip 100, as well as isolate the drain space.  The use of O-rings can be used to form a “corral” around the drains, to form a single drain space that will isolate all drain fluid.  Within any variation, the drain space isolates the output drain fluid emitted from the TSVs (701, 704, 706) on the backside of the chip. Separate ports/connects can be used to interface to the drain space and remove/collect the drain fluid. As shown in FlGs. 7 and 8, the O-rings 710/720 can be arranged at opposite comers of the device.  (See Original Disclosure [0034])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (“IBM’s ‘lab-on-a-chip’ is the latest weapon in the fight against disease,” Aug. 3, 2016, accessed on the Internet at https://www.zdnet.com/article/ibms-lab-on-a-chip-is-the-latest-weapon-in-the-fight-against-disease/ on Feb. 16, 2021, 14 pages), in view of Nuckolls et al. (US20110168562; hereinafter “Nuckolls”), in further view of Hyde et al. (US20150265994; hereinafter “Hyde”), in further view of Cao et al. (US2013/0217022; hereinafter “Cao”), and in further view of Nishikawa et al. (US20080260542; hereinafter “Nishikawa”).
The claims are directed to a device.
Regarding Claims 1-7, 11-14, and 21; Barker discloses a fluidic processor device (fluidic processor device disclosed in Page 1 Photograph, and at Page 2, “IBM’s nanoDLD chip mounted in a microfluidic jig”) including
an input through-surface-vias (TSV) (input TSV are channels upstream of “Inlet”), a product TSV (product TSV are channels downstream of “Outlet”), (one set of bussing channels are channels at “Inlet”; and another set of bussing channels are channels at “Outlet”), an inlet injection port channel (inlet injection port is upstream of input TSV, where fluid enters the fluidic processor device), a product access port channel (product access port channel is downstream of product TSV, where the fluid exits the fluidic processor device) (Barker Photograph spanning Pages 2-3), (six fasteners in the form of six screws shown in Page 1 Photograph), the fluidic processor device comprising:
a nanofluidic separator chip including a nanofluidic deterministic lateral displacement (nanoDLD) array (nanofluidic separator chip including a nanoDLD array is “nanoDLD chip” disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; nanofluidic separator chip including a “nanoDLD array” is disclosed in Photograph spanning Pages 2-3); and
a housing, for housing the nanofluidic separator chip (housing is “microfluidic jig” disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”), including:
a top plate disposed on a topside of the nanofluidic separator chip (top plate of “microfluidic jig” disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”); and
a bottom plate (bottom plate of “microfluidic jig” disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”) disposed on a back side of the nanofluidic separator chip and fastened to the top plate (via six fasteners in the form of six screws shown in Page 1 Photograph).
Barker discloses the claimed invention except for:
a drain TSV . . . a drain access port channel . . .
a spacer disposed between the nanofluidic separator chip and the bottom plate to create a clearance between the nanofluidic separator chip and the bottom plate for forming a drain space on the back side of the nanofluidic separator chip, the drain space comprising a first separate chamber and a second separate chamber,
wherein both a front side and the back side of the nanofluidic separator chip isolate fluid, 
wherein the first separate chamber is geometrically located over and encompasses the drain TSV and the nanoDLD array, and 
wherein the second separate chamber is geometrically located over and encompasses
the product TSV.

However, Barker discloses that the fluidic processor device has a nanoDLD array in the form of an array of nano-sized pillars, shown in the Photograph spanning Pages 3-4 and labeled “The nanoDLD pillar array.”  Using this nanoDLD pillar array (see Barker Pages 3-4), the Barker fluidic process device is capable of “size-based separation of bioparticles down to 20 nanometers in diameter.  At this scale, scientists can access and separate particles such as DNA, viruses, and exosomes . . . . Once separated, the particles can be analyzed by physicians to potentially reveal signs of disease.” (See Barker Page 2)
Nuckolls relates to the prior art by disclosing an array of nano-sized pillars (analogous to Barker’s nanoDLD array) that can be used in DNA analysis that Barker is interested in (See Nuckolls et al. Figure 1 and [0111], translocation nanotube 240 “through which molecules, such as DNA, can translocate” and be analyzed, translocation nanotube 240 in the form of a carbon nanotube, i.e. CNT; and Figure 55 disclosing an array of nanosized pillars with the translocation nanotube 240, i.e. “CNT,” identified). Nuckolls further teaches the DNA analysis is to “sequence a strand of DNA” (see [0138]) and, as disclosed in Figures 1, 55, and 5A and at [0148]-[0150], the DNA analysis requires “the chip 2 (i.e., the disclosed nanofluidic separator chip) be mounted in the device 100 (i.e., the disclosed fluidic processor device) such that the chip’s first side (top) is exposed to a first fluid chamber 6 (‘upper chamber’) (i.e., the disclosed nanoDLD array connected to the input TSV and product TSV) and the chip’s second side (bottom) is exposed to a second fluid chamber (‘lower chamber’) (i.e., the disclosed drain space on the back side of the nanofluidic separator chip).  As seen in FIG. 5A, the second fluid chamber 6 contains the ssDNA 9 to be read, while the first fluid chamber receives the ssDNA 9 translocating through the nanopore 1 which forms a passage between the two fluid chambers 5,6.”
Nuckolls et al. discloses there are three reservoirs, one each for the fluid input, fluid product, and fluid drain, in order to “quantify the number of DNA copies translocated into each reservoir as a function of the electrophoretic driving field, VE” and other variables, and to “control” the process accordingly.  As such, Nuckolls et al. discloses: 
a drain TSV (translocation nanotubes 240 disclosed in Figure 1, nanopores 1 disclosed in Figure 5A, [0185]), a drain access port channel (i.e. second fluid chamber 5 shown in Figure 5A, to the outside environment, for use in testing and optimizing the fluidic processor device, as disclosed in [0362]),
a spacer (walls of second fluid chamber 5, Figure 5A) disposed between the nanofluidic separator chip and the bottom plate to create a clearance (height of walls of second fluid chamber 5, Figure 5A. Pr. 114; chamber 5 is between the upper side 190 and lower side 180 of chip 102) between the nanofluidic separator chip and the bottom plate for forming a drain space on the back side of the nanofluidic separator chip (since, as disclosed in Figures 1, 55, and 5A and at [0148]-[0150], the DNA analysis requires “the chip 2 (i.e. the disclosed nanofluidic separator chip) to be mounted in the device 100 (i.e., the disclosed fluidic processor device) such that the chip’s first side (top) is exposed to a first fluid chamber 6 (‘upper chamber’) (i.e. the disclosed nanoDLD array connected to the input TSV and product TSV) and the chip’s second side (bottom) is exposed to a second fluid chamber (‘lower chamber’) (i.e. the disclosed drain space on the backside of the nanofluidic separator chip)” (see [0150], emphasis added)), 
wherein both a front side and the back side of the nanofluidic separator chip isolate fluid (at the nanopore when DNA is translocating through the nanopore in order “to sequence a strand of DNA” (see Figure 1 and [0138]-[0145], and Figure 5a, [0184]-[0185], and [0191]-[0198])).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Barker fluidic processor device with:
a drain TSV . . . a drain access port channel . . .
a spacer disposed between the nanofluidic separator chip and the bottom plate to create a clearance between the nanofluidic separator chip and the bottom plate for forming a drain space on the back side of the nanofluidic separator chip, 
wherein both a front side and the back side of the nanofluidic separator chip isolate fluid,

as taught by Nuckolls in order to “sequence a strand of DNA” (see Nuckolls et al. [0138]), which would be of interest to Barker, since Barker discloses using the nano-DLD array to “separate particles such as DNA, viruses, and exosomes . . . . Once separated, the particles can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and sequencing a strand of DNA could reveal the signs of disease Barker is looking to identify. Additionally, the use of a drain access port channel from the outside environment to the disclosed drain space allows the use in testing and optimizing the fluidic processor device, as disclosed by Nuckolls et al. at [0362].
While the combination of Barker and Nuckolls implies the existence of:
a spacer disposed between the nanofluidic separator chip and the bottom plate to create a clearance between the nanofluidic separator chip and the bottom plate for forming a drain space on the back side of the nanofluidic separator chip (see three paragraphs up),

the combination does not explicitly disclose the spacer.
Hyde relates to the prior art by disclosing mounting a nanofluidic separator chip (array 101 with ASIC/PCB 105, i.e. Application Specific Integrated Circuit / Printed Circuit Board 105, with an array of pillars as disclosed in Figured 6-7 and at [0104]) on a fluidic processor device (fluidic module 103 and array retainer 102) with fasteners in the form of screws 109 (see Hyde et al. Figure 27) (See Barker, fluidic processor device disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”). 
Hyde et al. further teaches a spacer (protective gasket 107) disposed between the nanofluidic separator chip (array 101 with ASIC/PCB 105) and the bottom plate (fluidic module 103) to create a clearance (clearance is thickness of protective gasket 107) between the nanofluidic chip and the bottom plate for forming a drain space (drain space disclosed in middle of protective gasket 107) on the back side of the nanofluidic separator chip (disclosed in Hyde Figure 27).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the combination of Barker and Nuckolls that contains a spacer, with a spacer as taught by Hyde, such that the combination (Barker, in view of Nuckolls, in view of Hyde) discloses:
a spacer disposed between the nanofluidic separator chip and the bottom plate to create a clearance between the nanofluidic separator chip and the bottom plate for forming a drain space on the back side of the nanofluidic separator chip,

since Hyde et al. states at [0243] that such a spacer serves as a “protective gasket 107” and “is placed on the surface of the array and the array is affixed to the fluidic module 103 using screws 109,” such that the nanofluidic separator chip can later be removed and replaced.
Combination of Barker, Nuckolls, and Hyde discloses the claimed invention except for:
the drain space comprising a first separate chamber and a second separate chamber,
wherein the first separate chamber is geometrically located over and encompasses the drain TSV and the nanoDLD array, and 
wherein the second separate chamber is geometrically located over and encompasses the product TSV.

Cao relates to the prior art by disclosing a microfluidic device that isolates components of DNA from patient samples (Cao abstract). Cao further indicates that the microfluidic device contains inlets 2602 that is loaded with one or more patient samples. The sample flows through the filter 2603 and any debris and lysis buffer flows through the filter, through the outlets 2604, and into a waste receptacle 2607. Meanwhile, the trapped nuclei on the filter 2603 releases the components into a sample well 2613. (Cao Pr. 127-131; Fig. 26). The Examiner notes that the sample well 2613 and the waste outlet 2607 are in separate chambers (i.e. the drain space comprising a first separate chamber and a second separate chamber). Furthermore, the sample well 2613 is where the desired product flows into (i.e. wherein the second separate chamber is geometrically located over and encompasses the product TSV. Cao Fig. 26; DNA well 2613 contains the desired product that flows from the filter 2603, while DNA outlet 2614 allows access to the material in the sample well).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Barker, Nuckolls, and Hyde with Cao’s usage of separate chambers that house an undesired material and a desired material, in order to provide access to the components separately. Since Cao indicates that utilizing separate sample wells allow the user to access the desired and undesired materials (Cao Pr. 128; the cell debris and lysis buffer flows into the removable insertable waste receptacle. Pr. 130-131; the DNA sample in the sample well 2613 is collected and may be accessed via the sample outlets 2614). 
The modified combination of Barker, Nuckolls, Hyde, and Cao further does not disclose 
wherein the first separate chamber is geometrically located over and encompasses the drain TSV and the nanoDLD array.

However, in order for the DNA molecules to translocate from the front side of the nanofluidic separator chip, the DNA molecules must move through the drain TSV to the back side of the nanofluidic separator chip into the drain space that is on the nanoDLD array, as taught by Nuckolls and Hyde above.
Note that, in light of the Original Disclosure, any space in the back side of the nanofluidic separator chip is “drain space,” including an inlet injection port channel and a product access port channel.  Referring to Figures 7-8, the Original Disclosure discloses:
. . . Within any variation, the drain space isolates the output drain fluid emitted from the TSVs (701, 704, 706) on the backside of the chip. Separate ports/connects can be used to interface to the drain space and remove/collect the drain fluid. . . . (See Original Disclosure [034])

(See Claim Interpretation section for more on how to interpret the term “drain space” in light of the Original Disclosure)

Nishikawa relates to the prior art by disclosing mounting a chip in a housing, comprising two flat plates, using screws (see Nishikawa et al. Figure 20). (See Barker Page 1 Photograph)  Nishikawa et al. further teaches an electroosmotic pump 14a with an inlet injection port channel (port 34) upstream of input TSV (fluid passage 18), for injecting input fluid into input TSV, or similarly, an electroosmotic pump 14b with a product access port channel (port 34) downstream of product TSV (fluid passage 18) for removing product fluid from product TSV (see Nishikawa et al. Figures 20-21, [0217]-[0218], and [0210]).
When the four electroosmotic pumps feed and/or remove fluid from the back side of the chip (through substrate 16a), as shown in Nishikawa et al. Figures 20-21, then the drain space in substrate 16a includes the inlet injection port channel and the product access port channel – and meets the claim limitation:
wherein the drain space, provided by the inlet injection port channel and the product access port channel, is geometrically located over and encompasses the drain TSV and the nanoDLD array,
since the three TSVs are all downstream of the inlet injection port channel and the three TSVs are all upstream of the product access port channel.
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the combination of Barker, Nuckolls, Hyde, and Cao’s inlet injection port channel and the product access port channel, each with an electroosmotic pump and its O-ring interface (see Figure 21), because Nishikawa et al. states at [0210] and [0217]-[0218], that the two electroosmotic pumps serve as “an interface for supplying the fluid to and drawing the fluid from the microfluidic chip 12 (i.e. the disclosed nanofluidic separator chip),” each pump’s O-ring interface “provides a seal,” and “the overall system is . . . simplified” with such interfaces.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The fluid processor device of Claim 1, wherein the first separate chamber (drain space on the back side of the nanofluidic separator chip, as taught by Nuckolls et al., where the DNA translocates into, see Rejection for Claim 1) collects a drain product (the translocated DNA) from the back side of the nanofluidic separator chip (nanofluidic separator chip, see Rejection for Claim 1), but does not explicitly teach:
wherein the nanofluidic separator chip has a product stream and a waste stream combined into a single output.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, since the Combination is interested in commercializing the technology so that the DNA “can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and any DNA remains potentially disease-causing and should be isolated, whether the DNA has translocated through the nanopores on to the back side of the nanofluidic separator chip, or moved laterally to the product stream area on the front side of the nanofluidic separator chip.
Claim 3: The fluidic processor device of Claim 1, wherein the nanofluidic separator chip (nanofluidic separator chip including a nanoDLD array is “nanoDLD chip” disclosed in Barker Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; nanofluidic separator chip including a “nanoDLD array” is disclosed in Barker Photograph spanning Pages 2-3) includes:
an input sample injected via the input through-surface-vias (TSV) (input TSV are channels upstream of “Inlet”, see Barker Photograph spanning Pages 2-3); an output product collected via the product TSV (product TSV are channels downstream of “Outlet,” see Barker Photograph spanning Pages 2-3) and isolated in a separate chamber (as taught by Nuckolls et al. in Figures 44-45); and
a drain fluid which flows through the nanoDLD array (“nanoDLD array” disclosed in Barker Photograph spanning Pages 2-3) via the drain TSV (the nanopores for DNA translocation through the nanofluidic separator chip, as taught by Nuckolls et al., see Rejection for Claim 1) and is collected and isolated (as taught by Nuckolls et al. in Figures 44-45) in the first separate chamber on the back side of the nanofluidic separator chip (drain space on the back side of the nanofluidic separator chip, as taught by Nuckolls et al., where the DNA translocates into, see Rejection for Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the fluidic processor device, wherein:
an output product . . . is isolated in a separate chamber . . . a drain fluid . . . is collected and isolated in the drain space . . . 

as taught by Nuckolls et al. in Figures 44-45, since the Combination is interested in commercializing the technology so that the DNA “can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and any DNA remains potentially disease-causing and should be isolated, whether the DNA has translocated through the nanopores on to the back side of the nanofluidic separator chip and collected there as drain fluid, or moved laterally to the output stream area on the front side of the nanofluidic separator chip and collected there as an output product.
Claim 4: The fluidic processor device of Claim 1, wherein the nanofluidic separator chip (nanofluidic separator chip including a nanoDLD array is “nanoDLD chip” disclosed in Barker Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; nanofluidic separator chip including a “nanoDLD array” is disclosed in Barker Photograph spanning Pages 2-3) includes a drain fluid which flows through the nanoDLD array (“nanoDLD array” disclosed in Barker Photograph spanning Pages 2-3) via the drain through-surface-vias (TSV) (the nanopores for DNA translocation through the nanofluidic separator chip, as taught by Nuckolls et al., see Rejection for Claim 1) and is collected and isolated in the first separate chamber on a back side of the nanofluidic separator chip (drain space on the back side of the nanofluidic separator chip, as taught by Nuckolls et al., where the DNA translocates into, see Rejection for Claim 1), where the drain fluid enters the front side of the nanofluidic separator chip, flows through the nanoDLD array on the front side, drains from the front side to the back side of the nanofluidic separator chip via the drain TSV’s during DNA translocation, drains into the drain space on the back side of the nanofluidic separator chip, and is isolated there.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the fluidic processor device wherein:
a drain fluid . . . is . . . isolated in the drain space . . . .
as taught by Nuckolls et al. in Figures 44-45, since the Combination is interested in commercializing the technology so that the DNA “can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and any DNA remains potentially disease-causing and needs to be isolated during and after the DNA analysis.
Claim 5: The fluidic processor device of Claim 1, wherein the nanofluidic separator chip includes at least one through-surface-vias (TSV) (the nanopores for DNA translocation through the nanofluidic separator chip, as taught by Nuckolls et al., see Rejection for Claim 1) to distribute a fluid network (fluid network within the nanoDLD array, “nanoDLD array” disclosed in Barker Photograph spanning Pages 2-3) to the back side of the nanofluidic separator chip such that a nanofluidic separator chip fluid (nanofluidic separator chip including a nanoDLD array is “nanoDLD chip” disclosed in Barker Page 1 Photograph, and at Barker Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; nanofluidic separator chip including a “nanoDLD array” is disclosed in Photograph spanning Pages 2-3. Isolate fluid is fluid coming through the nanopores during DNA translocation from the front side to the back side of the nanofluidic separator chip) is isolated on the back side, as taught by Nuckolls et al. and Hyde et al. (see Rejection for Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the fluidic processor device wherein:
fluid . . . is . . . isolated on the back side of the nanofluidic separator chip, in the drain space . . . .

as taught by Nuckolls et al. in Figures 44-45, since the Combination is interested in commercializing the technology so that the DNA “can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and any DNA remains potentially disease-causing and needs to be isolated during and after the DNA analysis.
Claim 6: The fluidic processor device of Claim 1, wherein the nanofluidic separator chip (nanofluidic separator chip including a nanoDLD array is “nanoDLD chip” disclosed in Barker Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; nanofluidic separator chip including a “nanoDLD array” is disclosed in Photograph spanning Pages 2-3) includes the two sets of bussing channels (one set of bussing channels are channels at “Inlet”; and another set of bussing channels are channels at “Outlet,” see Barker Photograph spanning Pages 2-3) which are interdigitated together (via the nanoDLD array, as disclosed by the Combination. See Barker Photograph spanning Pages 2-3), and
wherein each bus of the two sets of bussing channels brackets a region in which the nanoDLD array is fabricated so as to allow a fluid to flow from an input bus (input bus is the set of bussing channels upstream of the “nanoDLD Array”), through a plurality of separators (plurality of separators are plurality of pillars in “nanoDLD pillar array,” as disclosed in Barker, Photograph and caption spanning Pages 3-4), and into a product bus (product bus is the other set of bussing channels downstream of the “nanoDLD Array”) as disclosed by the Combination (see Barker Photograph spanning Pages 2-3).
Claim 7: The fluidic processor device of Claim 1, wherein an output fluid is isolated from any other fluid inputs and fluid outputs in the second separate chamber (Combination supra. Cao’s utilization of separate chambers, where the outlet chamber 2613 contains the desired fluid output. Ddrain space on the back side of the nanofluidic separator chip, as taught by Nuckolls et al., where the DNA translocates into, see Rejection for Claim 1), since the drain space is on the back side of the nanofluidic separator chip and the other fluid inputs and fluid outputs are on the front side of the nanofluidic separator chip in the form of an “Inlet” and an “Outlet,” as disclosed by the Combination in the Barker Photograph spanning Pages 2-3).
Claim 11: The fluidic processor device of Claim 1, wherein the spacer comprises the gasket as taught by Nuckolls et al. and Hyde et al. (see Rejection for Claim 1).
The combination of Barker, Nuckolls, Hyde, Cao, and Nishikawa discloses the spacer comprises a gasket, and the combination discloses the spacer comprises an O-ring, i.e.
the spacer comprises an O-ring formed into the bottom plate . . . .
Rather than a gasket, Nishikawa discloses an O-ring construction (O-ring 100 in O-ring 100’s seat, disclosed in Figure 16 on the bottom of electroosmotic pump 14a) formed into the bottom plate (holder member 63 holding electroosmotic pump 14a, disclosed in Figure 20);
wherein the spacer (spacer is O-ring 100 seat on the bottom of electroosmotic pump 14a, with the spacer’s clearance, i.e. see Rejection for Claim 1, being the height of the O-ring 100 seat) comprises an O-ring (O-ring 100 on the bottom of electroosmotic pump 14a) formed into the bottom plate (holder member 63 holding electroosmotic pump 14a, disclosed in Figure 20) and is exposed from the bottom plate to form the clearance (clearance is height of O-ring 100 seat) between the bottom plate and the back side of the nanofluidic separator chip (microfluidic chip 12) (see Nishikawa et al. Figures 16 and 20).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to replace the combination of Barker, Nuckolls, Hyde, Cao, and Nishikawa’s gasket with the O-ring construction taught by Nishikawa et al., such that Combination II, in view of Nishikawa et al., disclose:
wherein the spacer comprises an O-ring formed into the bottom plate and is exposed from the bottom plate to form the clearance between the bottom plate and the back side of the nanofluidic separator chip,

since Nishikawa et al. states that such an O-ring construction not only “provides a seal” between the bottom plate and the back side of the chip, as does the disclosed gasket, but the O-ring construction “also serves as an interface” between the fluidic processor device and the microfluidic chip such that “the overall system is simplified,” and, furthermore, the O-ring interface has walls from a material other than the gasket material (see Nishikawa et al. Figure 16 and [0201]) – and such walls would be of interest to Combination II since the drain space walls contact the fluid with the translocated DNA and the fluid with the translocated DNA might undergo further analysis (see Nuckolls et al. [0362]).
Claim 12: The fluidic processor device of Claim 1, wherein the spacer comprises an outer the gasket as taught by Nuckolls et al. and Hyde et al. (see Rejection for Claim 1).
The combination of Barker, Nuckolls, Hyde, Cao, and Nishikawa discloses the spacer comprises a gasket, and the Combination discloses:
wherein the spacer comprises an O-ring . . . .
Rather than a gasket, Nishikawa et al. discloses an O-ring construction (O-ring 100 in O-ring 100’s seat, disclosed in Figure 16 on the bottom of electroosmotic pump 14a) formed into the bottom plate (holder member 63 holding electroosmotic pump 14a, disclosed in Figure 20); 
wherein the spacer (spacer is O-ring 100 seat on the bottom of electroosmotic pump 14a, with the spacer’s clearance, i.e. see Rejection for Claim 1, being the height of the O-ring 100 seat) comprises an O-ring (O-ring 100 on the bottom of electroosmotic pump 14a).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to replace the combination Barker, Nuckolls, Hyde, Cao, and Nishikawa’s gasket with the O-ring construction taught by Nishikawa et al., such that Combination II, in view of Nishikawa et al., disclose:
wherein the spacer comprises an outer O-ring disposed around an outer edge of the bottom plate to create the drain space over an entirety of the back side of the nanofluidic separator chip,

since Nishikawa et al. states that such an O-ring construction not only “provides a seal” between the bottom plate and the back side of the chip, as does the disclosed gasket, but the O-ring construction “also serves as an interface” between the fluidic processor device and the microfluidic chip such that “the overall system is simplified,” and, furthermore, the O-ring interface has walls from a material other than the gasket material (see Nishikawa et al. Figure 16 and [0201]) – and such walls would be of interest to Combination II since the drain space walls contact the fluid with the translocated DNA and the fluid with the translocated DNA might undergo further analysis (see Nuckolls et al. [0362]).
Claim 13: The fluidic processor device of Claim 1, wherein the first separate chamber (drain space on the back side of the nanofluidic separator chip, as taught by Nuckolls et al., where the DNA translocates into, see Rejection for Claim 1) isolates output waste fluid emitted from the nanoDLD array on the front side of the nanofluidic separator chip (“nanoDLD array” disclosed in Barker Photograph spanning Pages 2-3), to the back side of the nanofluidic separator chip (nanofluidic separator chip including a nanoDLD array is “nanoDLD chip” disclosed in Barker Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; nanofluidic separator chip including a “nanoDLD array” is disclosed in Photograph spanning Pages 2-3), in the drain space, the drain space as taught by Nuckolls et al. and Hyde et al. (see Rejection for Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the fluidic processor device:
wherein the drain space . . . isolates output waste fluid . . . 
as taught by Nuckolls et al. in Figures 44-45, since the Combination is interested in commercializing the technology so that the DNA “can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and any DNA remains potentially disease-causing and should be isolated, even after the DNA has translocated through the nanopores on to the back side of the nanofluidic separator chip and collected there as output waste fluid.
Claim 14: The fluidic processor device of Claim 1, wherein the spacer comprises a gasket symmetrically disposed on the bottom plate to form the clearance between the bottom plate and the back side of the nanofluidic separator chip, the gasket as taught by Nuckolls et al. and Hyde et al. (see Rejection for Claim 1).
The combination of Barker, Nuckolls, Hyde, Cao, and Nishikawa discloses the spacer comprises a gasket, and the Combination discloses:
wherein the spacer comprises an O-ring . . . .
Rather than a gasket, Nishikawa et al. discloses an O-ring construction (O-ring 100 in O-ring 100’s seat, disclosed in Figure 16 on the bottom of electroosmotic pump 14a) formed into the bottom plate (holder member 63 holding electroosmotic pump 14a, disclosed in Figure 20);
wherein the spacer (spacer is O-ring 100 seat on the bottom of electroosmotic pump 14a, with the spacer’s clearance, i.e. see Rejection for Claim 1, being the height of the O-ring 100 seat) comprises an O-ring (O-ring 100 in O-ring 100’s seat) . . . .
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to replace the combination of Barker, Nuckolls, Hyde, Cao, and Nishikawa’s gasket with the O-ring construction taught by Nishikawa, such that the combination in view of Nishikawa, disclose:
wherein the spacer comprises an O-ring . . . .

since Nishikawa et al. states that such an O-ring construction not only “provides a seal” between the bottom plate and the back side of the chip, as does the disclosed gasket, but the O-ring construction “also serves as an interface” between the fluidic processor device and the microfluidic chip such that “the overall system is simplified,” and, furthermore, the O-ring interface has walls from a material other than the gasket material (see Nishikawa et al. Figure 16 and [0201]) – and such walls would be of interest to Combination II since the drain space walls contact the fluid with the translocated DNA and the fluid with the translocated DNA might undergo further analysis (see Nuckolls et al. [0362]).
While the combination in view of Nishikawa, discloses one O-ring construction (as taught by Nishikawa et al.), Nishikawa et al. further teaches multiple O-rings serving as part of symmetrically placed fluidic inputs and/or outputs, each with an electroosmotic pump (see Figures 20 and 16).  Nishikawa et al. discloses:
wherein the spacer (spacer is O-ring 100 seat on the bottom of each electroosmotic pump 14a-d, with the spacer’s clearance, i.e. see Rejection for Claim 1, being the height of the O-ring 100 seats) comprises O-rings (O-ring 100 on the bottom of each electroosmotic pump 14a-d) symmetrically (as disclosed in Figure 20) disposed on the bottom plate (holder member 63 holding each electroosmotic pump 14a-d, disclosed in Figure 20) to form the clearance (clearance is height of the O-ring 100 seats) between the bottom plate and the back side of the chip (microfluidic chip 12) (see Nishikawa et al. Figures 16 and 20).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct Combination II’s spacer to further comprise four symmetrically placed O-rings, as taught by Nishikawa et al., such that Combination II, in view of Nishikawa et al. disclose:
wherein the spacer comprises O-rings symmetrically disposed on the bottom plate to form the clearance between the bottom plate and the back side of the chip,

since Nishikawa et al. states that the four symmetrically placed O-rings serve as part of symmetrically placed fluidic inputs and/or outputs, each with an electroosmotic pump (see Figures 20 and 16), and such “an electroosmotic pump system,” with four electroosmotic pumps, is used “for supplying a fluid to or drawing a fluid from a microfluidic chip thereby to control the fluid in the microfluidic chip, e.g., to control the flow rate, pressure, and level of the fluid in the microfluidic chip” (see Nishikawa et al. [0001]).  Nishikawa et al. discloses further advantages as follows.
[0040] With the above arrangement, the electroosmotic pump and the microfluidic chip are separate from each other, and the electroosmotic pump is directly mounted on the microfluidic chip by the attachment. The electroosmotic pump and the microfluidic chip are integrally combined with each other from the standpoint of reducing the size of the entire system. If the electroosmotic pump and the microfluidic chip are general-purpose products, then the entire system can be constructed at a low cost. Stated otherwise, the small size electroosmotic pump is disposed more closely to the microfluidic chip than with the conventional arrangements.  As a result, the entire system can be reduced in size for increased system mobility. Since the electroosmotic pump is detachably mounted on the microfluidic chip, the general versatility is increased and the entire system is low in cost.

[0041] Because the electroosmotic pump is directly mounted on the microfluidic chip, the tubes employed in the conventional arrangements are not required. As a result, the reagent is not wasted, and the minute amount of the fluid in the second fluid passage can be controlled with high accuracy.  According to the present invention, therefore, more practical fluid control can be achieved at a lower cost than with the conventional arrangements.

[0042] Furthermore, the attachment functions as an interface for securing the electroosmotic pump to the microfluidic chip and also as an interface for supplying and drawing in the fluid between the electroosmotic pump and the microfluidic chip. Consequently, the overall system arrangement is simplified.

Claim 21: The fluidic processor device of claim 1, wherein a drain fluid is disposed in the first separate chamber separately from an output product stored in the second separate chamber (See combination supra. Cao Fig. 26 contains separate containers for the waste 2607, and the DNA well 2613).

Regarding Claims 18-20 – Barker discloses a wafer (wafer includes “nanoDLD chip” with a nanoDLD array as disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; wafer includes “nanoDLD chip” with a “nanoDLD array” as disclosed in Photograph spanning Pages 2-3), the wafer comprising:
a fluidic processor device (fluidic processor device includes “nanoDLD chip” with a nanoDLD array as disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; fluidic processor device includes “nanoDLD chip” with a “nanoDLD array” as disclosed in Photograph spanning Pages 2-3) including an input through-surface-vias (TSV) (input TSV are channels upstream of “Inlet”), a product TSV (product TSV are channels downstream of “Outlet”), (one set of bussing channels are channels at “Inlet”; and another set of bussing channels are channels at “Outlet”), an inlet injection port channel (inlet injection port is upstream of input TSV, where fluid enters the fluidic processor device), a product access port channel (product access port is downstream of product TSV, where fluid exits the fluidic processor device), (see Photograph spanning Pages 2-3) and a fastener (six fasteners in the form of six screws shown in Page 1 Photograph),
the fluidic processor device including:
a nanofluidic separator chip (nanofluidic separator chip is “nanoDLD chip” with a nanoDLD array as disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; the nanofluidic separator chip includes “nanoDLD chip” with a “nanoDLD array” as disclosed in Photograph spanning Pages 2-3); and
a housing for housing the nanofluidic separator chip (housing is “microfluidic jig” disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”) including: a bottom plate (bottom plate of “microfluidic jig” disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”) disposed on a back side backside of the nanofluidic separator chip, as disclosed in Page 1 Photograph and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig.”
Barker discloses the claimed invention except for:
a drain TSV . . . a drain access port channel . . . 
a spacer disposed between the nanofluidic separator chip and the bottom plate to create a clearance between the nanofluidic separator chip and the bottom plate for forming a drain space on the back side of the nanofluidic separator chip, the drain space comprising a first separate chamber and a second separate chamber, 
wherein both a front side and the back side of the nanofluidic separator chip isolate fluid, and
wherein the first separate chamber is geometrically located over and encompasses the drain TSV and the nanoDLD array, and 
wherein the second separate chamber is geometrically located over and encompasses the product TSV.

However, Barker discloses that the fluidic processor device has a nanoDLD array in the form of an array of nano-sized pillars, shown in the Photograph spanning Pages 3-4 and labeled “The nanoDLD pillar array.”  Using this nanoDLD pillar array (see Barker Pages 3-4), the Barker fluidic process device is capable of “size-based separation of bioparticles down to 20 nanometers in diameter.  At this scale, scientists can access and separate particles such as DNA, viruses, and exosomes . . . . Once separated, the particles can be analyzed by physicians to potentially reveal signs of disease.” (See Barker Page 2)
Nuckolls relates to the prior art by disclosing an array of nano-sized pillars (analogous to Barker’s nanoDLD array) that can be used in DNA analysis that Barker is interested in (See Nuckolls et al. Figure 1 and [0111], translocation nanotube 240 “through which molecules, such as DNA, can translocate” and be analyzed, translocation nanotube 240 in the form of a carbon nanotube, i.e. CNT; and Figure 55 disclosing an array of nanosized pillars with the translocation nanotube 240, i.e. “CNT,” identified). Nuckolls further teaches the DNA analysis is to “sequence a strand of DNA” (see [0138]) and, as disclosed in Figures 1, 55, and 5A and at [0148]-[0150], the DNA analysis requires “the chip 2 (i.e., the disclosed nanofluidic separator chip) be mounted in the device 100 (i.e., the disclosed fluidic processor device) such that the chip’s first side (top) is exposed to a first fluid chamber 6 (‘upper chamber’) (i.e., the disclosed nanoDLD array connected to the input TSV and product TSV) and the chip’s second side (bottom) is exposed to a second fluid chamber (‘lower chamber’) (i.e., the disclosed drain space on the back side of the nanofluidic separator chip).  As seen in FIG. 5A, the second fluid chamber 6 contains the ssDNA 9 to be read, while the first fluid chamber receives the ssDNA 9 translocating through the nanopore 1 which forms a passage between the two fluid chambers 5,6.”
Nuckolls et al. discloses there are three reservoirs, one each for the fluid input, fluid product, and fluid drain, in order to “quantify the number of DNA copies translocated into each reservoir as a function of the electrophoretic driving field, VE” and other variables, and to “control” the process accordingly.  As such, Nuckolls et al. discloses: 
a drain TSV (translocation nanotubes 240 disclosed in Figure 1, nanopores 1 disclosed in Figure 5A, [0185]), a drain access port channel (i.e. second fluid chamber 5 shown in Figure 5A, to the outside environment, for use in testing and optimizing the fluidic processor device, as disclosed in [0362]),
a spacer (walls of second fluid chamber 5, Figure 5A) disposed between the nanofluidic separator chip and the bottom plate to create a clearance (height of walls of second fluid chamber 5, Figure 5A. Pr. 114; chamber 5 is between the upper side 190 and lower side 180 of chip 102) between the nanofluidic separator chip and the bottom plate for forming a drain space on the back side of the nanofluidic separator chip (since, as disclosed in Figures 1, 55, and 5A and at [0148]-[0150], the DNA analysis requires “the chip 2 (i.e. the disclosed nanofluidic separator chip) to be mounted in the device 100 (i.e., the disclosed fluidic processor device) such that the chip’s first side (top) is exposed to a first fluid chamber 6 (‘upper chamber’) (i.e. the disclosed nanoDLD array connected to the input TSV and product TSV) and the chip’s second side (bottom) is exposed to a second fluid chamber (‘lower chamber’) (i.e. the disclosed drain space on the backside of the nanofluidic separator chip)” (see [0150], emphasis added)), 
wherein both a front side and the back side of the nanofluidic separator chip isolate fluid (at the nanopore when DNA is translocating through the nanopore in order “to sequence a strand of DNA” (see Figure 1 and [0138]-[0145], and Figure 5a, [0184]-[0185], and [0191]-[0198])).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Barker fluidic processor device with:
a drain TSV . . . a drain access port channel . . . 
a spacer disposed between the nanofluidic separator chip and the bottom plate to create a clearance between the nanofluidic separator chip and the bottom plate for forming a drain space on the back side of the nanofluidic separator chip, and
wherein both a front side and the back side of the nanofluidic separator chip isolate fluid,

as taught by Nuckolls in order to “sequence a strand of DNA” (see Nuckolls et al. [0138]), which would be of interest to Barker, since Barker discloses using the nano-DLD array to “separate particles such as DNA, viruses, and exosomes . . . . Once separated, the particles can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and sequencing a strand of DNA could reveal the signs of disease Barker is looking to identify. Additionally, the use of a drain access port channel from the outside environment to the disclosed drain space allows the use in testing and optimizing the fluidic processor device, as disclosed by Nuckolls et al. at [0362].
While the combination of Barker and Nuckolls implies the existence of:
a spacer disposed between the nanofluidic separator chip and the bottom plate to create a clearance between the nanofluidic separator chip and the bottom plate for forming a drain space on the back side of the nanofluidic separator chip (see three paragraphs up),

the combination does not explicitly disclose the spacer.
Hyde relates to the prior art by disclosing mounting a nanofluidic separator chip (array 101 with ASIC/PCB 105, i.e. Application Specific Integrated Circuit / Printed Circuit Board 105, with an array of pillars as disclosed in Figured 6-7 and at [0104]) on a fluidic processor device (fluidic module 103 and array retainer 102) with fasteners in the form of screws 109 (see Hyde et al. Figure 27) (See Barker, fluidic processor device disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”). 
Hyde et al. further teaches a spacer (protective gasket 107) disposed between the nanofluidic separator chip (array 101 with ASIC/PCB 105) and the bottom plate (fluidic module 103) to create a clearance (clearance is thickness of protective gasket 107) between the nanofluidic chip and the bottom plate for forming a drain space (drain space disclosed in middle of protective gasket 107) on the back side of the nanofluidic separator chip (disclosed in Hyde Figure 27).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the combination of Barker and Nuckolls that contains a spacer, with a spacer as taught by Hyde, such that the combination (Barker, in view of Nuckolls, in view of Hyde) discloses:
a spacer disposed between the nanofluidic separator chip and the bottom plate to create a clearance between the nanofluidic separator chip and the bottom plate for forming a drain space on the back side of the nanofluidic separator chip,

since Hyde et al. states at [0243] that such a spacer serves as a “protective gasket 107” and “is placed on the surface of the array and the array is affixed to the fluidic module 103 using screws 109,” such that the nanofluidic separator chip can later be removed and replaced.
Combination of Barker, Nuckolls, and Hyde discloses the claimed invention except for:
the drain space comprising a first separate chamber and a second separate chamber,
wherein the first separate chamber is geometrically located over and encompasses the drain TSV and the nanoDLD array, and 
wherein the second separate chamber is geometrically located over and encompasses the product TSV.

Cao relates to the prior art by disclosing a microfluidic device that isolates components of DNA from patient samples (Cao abstract). Cao further indicates that the microfluidic device contains inlets 2602 that is loaded with one or more patient samples. The sample flows through the filter 2603 and any debris and lysis buffer flows through the filter, through the outlets 2604, and into a waste receptacle 2607. Meanwhile, the trapped nuclei on the filter 2603 releases the components into a sample well 2613. (Cao Pr. 127-131; Fig. 26). The Examiner notes that the sample well 2613 and the waste outlet 2607 are in separate chambers (i.e. the drain space comprising a first separate chamber and a second separate chamber). Furthermore, the sample well 2613 is where the desired product flows into (i.e. wherein the second separate chamber is geometrically located over and encompasses the product TSV. Cao Fig. 26; DNA well 2613 contains the desired product that flows from the filter 2603, while DNA outlet 2614 allows access to the material in the sample well).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Barker, Nuckolls, and Hyde with Cao’s usage of separate chambers that house an undesired material and a desired material, in order to provide access to the components separately. Since Cao indicates that utilizing separate sample wells allow the user to access the desired and undesired materials (Cao Pr. 128; the cell debris and lysis buffer flows into the removable insertable waste receptacle. Pr. 130-131; the DNA sample in the sample well 2613 is collected and may be accessed via the sample outlets 2614). 
The modified combination of Barker, Nuckolls, Hyde, and Cao further does not disclose 
wherein the first separate chamber is geometrically located over and encompasses the drain TSV and the nanoDLD array

However, in order for the DNA molecules to translocate from the front side of the nanofluidic separator chip, the DNA molecules must move through the drain TSV to the back side of the nanofluidic separator chip into the drain space that is on the nanoDLD array, as taught by Nuckolls and Hyde above.
Note that, in light of the Original Disclosure, any space in the back side of the nanofluidic separator chip is “drain space,” including an inlet injection port channel and a product access port channel.  Referring to Figures 7-8, the Original Disclosure discloses:
. . . Within any variation, the drain space isolates the output drain fluid emitted from the TSVs (701, 704, 706) on the backside of the chip. Separate ports/connects can be used to interface to the drain space and remove/collect the drain fluid. . . . (See Original Disclosure [034])

(See Claim Interpretation section for more on how to interpret the term “drain space” in light of the Original Disclosure)

Nishikawa relates to the prior art by disclosing mounting a chip in a housing, comprising two flat plates, using screws (see Nishikawa et al. Figure 20). (See Barker Page 1 Photograph)  Nishikawa et al. further teaches an electroosmotic pump 14a with an inlet injection port channel (port 34) upstream of input TSV (fluid passage 18), for injecting input fluid into input TSV, or similarly, an electroosmotic pump 14b with a product access port channel (port 34) downstream of product TSV (fluid passage 18) for removing product fluid from product TSV (see Nishikawa et al. Figures 20-21, [0217]-[0218], and [0210]).
When the four electroosmotic pumps feed and/or remove fluid from the back side of the chip (through substrate 16a), as shown in Nishikawa et al. Figures 20-21, then the drain space in substrate 16a includes the inlet injection port channel and the product access port channel – and meets the claim limitation:
wherein the drain space, provided by the inlet injection port channel and the product access port channel, is geometrically located over and encompasses the input TSV, the product TSV, and the drain TSV,
since the three TSVs are all downstream of the inlet injection port channel and the three TSVs are all upstream of the product access port channel.
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the combination of Barker, Nuckolls, Hyde, and Cao’s inlet injection port channel and the product access port channel, each with an electroosmotic pump and its O-ring interface (see Figure 21) – such that the Combination II, in view of Nishikawa et al., disclose:
wherein the drain space, provided by the inlet injection port channel and the product access port channel, is geometrically located over and encompasses the input TSV, the product TSV, and the drain TSV, since the three TSVs are all downstream of the inlet injection port channel and the three TSVs are all upstream of the product access port channel (see above three paragraphs),

because Nishikawa et al. states at [0210] and [0217]-[0218], that the two electroosmotic pumps serve as “an interface for supplying the fluid to and drawing the fluid from the microfluidic chip 12 (i.e. the disclosed nanofluidic separator chip),” each pump’s O-ring interface “provides a seal,” and “the overall system is . . . simplified” with such interfaces.
Additional Disclosures Include:
Claim 19: The wafer of Claim 18, wherein the wafer includes at least one of:
a single fluidic processor device (see Barker Photograph spanning Pages 2-3) as the fluidic processor device;
a stacked fluidic processor device (see Nuckolls et al. Figure 1) as the fluidic processor device; and
a clustered module of at least four fluidic processor devices (see Nuckolls et al. Figure 43 and [0138]-[0145], where “The wafer should have at least four types of chips (i.e. the disclosed clustered module), each type having a contact nanotube functionalized to recognize one of the four bases (i.e. of DNA), should be provided.”) as the fluidic processor device.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct:
the stacked fluidic process device,
as taught by Nuckolls et al. in Figure 1, in order to “sequence a strand of DNA” (see Nuckolls et al. [0138]), which would be of interest to Barker, since Barker discloses using the nano-DLD array to “separate particles such as DNA, viruses, and exosomes . . . . Once separated, the particles can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and sequencing a strand of DNA could reveal the signs of disease Barker is looking to identify.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct:
a clustered module,
as taught by Nuckolls et al. in Figure 43, in order read the four base pairs in a strand of DNA (see [0138]-[0145]) and “sequence a strand of DNA” (see Nuckolls et al. [0138]), which would be of interest to Barker, since Barker discloses using the nano-DLD array to “separate particles such as DNA, viruses, and exosomes . . . . Once separated, the particles can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and sequencing a strand of DNA could reveal the signs of disease Barker is looking to identify.
Claim 20: The wafer of Claim 18 (See combination Barker, Nuckolls, Hyde, Cao, and Nishikawa supra), wherein the wafer includes a clustered module of at least four fluidic processor devices as the fluidic processor device (see Nuckolls et al. Figure 43 and [0138]-[0145], where “The wafer should have at least four types of chips (i.e. the disclosed clustered module), each type having a contact nanotube functionalized to recognize one of the four bases (i.e. of DNA), should be provided.”). 
The combination does not disclose wherein the spacer includes O-rings symmetrically disposed at each corner of each of the at least four fluidic processor devices.  
Nishikawa et al. discloses multiple O-rings serving as part of symmetrically placed fluidic inputs and/or outputs, each with an electroosmotic pump (see Figures 20 and 16).  Nishikawa et al. discloses: 
wherein the spacer (spacer is O-ring 100 seat on the bottom of each electroosmotic pump 14a-d, with the spacer’s clearance, i.e. see Rejection for Claim 1, being the height of the O-ring 100 seats) includes O-rings (O-ring 100 on the bottom of each electroosmotic pump 14a-d) symmetrically (as disclosed in Figure 20) disposed at each corner of each of the at least four fluidic processor devices (microfluidic chip 12) (see Nishikawa et al. Figures 16 and 20).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Combination’s spacer to further comprise four symmetrically placed O-rings, as taught by Nishikawa et al., such that the Combination discloses:
wherein the spacer includes O-rings symmetrically disposed at each corner of each of the at least four fluidic processor devices,

since Nishikawa et al. states that the four symmetrically placed O-rings serve as part of symmetrically placed fluidic inputs and/or outputs, each with an electroosmotic pump (see Figures 20 and 16), and such “an electroosmotic pump system,” with four electroosmotic pumps, is used “for supplying a fluid to or drawing a fluid from a microfluidic chip thereby to control the fluid in the microfluidic chip, e.g., to control the flow rate, pressure, and level of the fluid in the microfluidic chip” (see Nishikawa et al. [0001]).  Nishikawa et al. discloses further advantages as follows.
[0040] With the above arrangement, the electroosmotic pump and the microfluidic chip are separate from each other, and the electroosmotic pump is directly mounted on the microfluidic chip by the attachment. The electroosmotic pump and the microfluidic chip are integrally combined with each other from the standpoint of reducing the size of the entire system. If the electroosmotic pump and the microfluidic chip are general-purpose products, then the entire system can be constructed at a low cost. Stated otherwise, the small size electroosmotic pump is disposed more closely to the microfluidic chip than with the conventional arrangements.  As a result, the entire system can be reduced in size for increased system mobility. Since the electroosmotic pump is detachably mounted on the microfluidic chip, the general versatility is increased and the entire system is low in cost.

[0041] Because the electroosmotic pump is directly mounted on the microfluidic chip, the tubes employed in the conventional arrangements are not required. As a result, the reagent is not wasted, and the minute amount of the fluid in the second fluid passage can be controlled with high accuracy.  According to the present invention, therefore, more practical fluid control can be achieved at a lower cost than with the conventional arrangements.

[0042] Furthermore, the attachment functions as an interface for securing the electroosmotic pump to the microfluidic chip and also as an interface for supplying and drawing in the fluid between the electroosmotic pump and the microfluidic chip. Consequently, the overall system arrangement is simplified.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (“IBM’s ‘lab-on-a-chip’ is the latest weapon in the fight against disease,” Aug. 3, 2016, accessed on the Internet at https://www.zdnet.com/article/ibms-lab-on-a-chip-is-the-latest-weapon-in-the-fight-against-disease/ on Feb. 16, 2021, 14 pages), in view of Nuckolls et al. (US20110168562; hereinafter “Nuckolls”), in further view of Cao et al. (US2013/0217022; hereinafter “Cao”), and in further view of Nishikawa et al. (US20080260542; hereinafter “Nishikawa”). 
The claims are directed to a device.
Regarding Claims 15-17; Barker discloses a fluidic processor device (fluidic processor device disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”) including
an input through-surface-vias (TSV) (input TSV are channels upstream of “Inlet”), a product TSV (product TSV are channels downstream of “Outlet”), (one set of bussing channels are channels at “Inlet”; and another set of bussing channels are channels at “Outlet”), an inlet injection port channel (inlet injection port is upstream of input TSV, where fluid enters the fluidic processor device), a product access port channel (product access port channel is downstream of product TSV, where the fluid exits the fluidic processor device) (Barker Photograph spanning Pages 2-3), (six fasteners in the form of six screws shown in Page 1 Photograph), the fluidic processor device comprising:
a structure including a single layer chip (single layer chip including a nanoDLD array is “nanoDLD chip” disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; single layer chip including a “nanoDLD array” is disclosed in Photograph spanning Pages 2-3) for mass-parallel processing of a sample fluid (via “nanoDLD array” disclosed in Photograph spanning Pages 2-3, where mass-parallel processing of a sample is disclosed in caption, i.e. “Shown here is a sample being separated into nanoscale particles”); and
a housing (housing is “microfluidic jig” disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”).
Barker discloses the claimed invention except for:
a drain TSV . . . a drain access port channel . . . 
the housing including a drain space on a back side of the single layer chip for holding waste fluid of the sample fluid, the drain space comprising a first separate chamber and a second separate chamber,
wherein both a front side and the back side of the single layer chip isolate fluid, 
wherein the first separate chamber is geometrically located over and encompasses the drain TSV and the nanoDLD array, and 
wherein the second separate chamber is geometrically located over and encompasses
the product TSV.

However, Barker discloses that the fluidic processor device has a nanoDLD array in the form of an array of nano-sized pillars, shown in the Photograph spanning Pages 3-4 and labeled “The nanoDLD pillar array.”  Using this nanoDLD pillar array (see Barker Pages 3-4), the Barker fluidic process device is capable of “size-based separation of bioparticles down to 20 nanometers in diameter.  At this scale, scientists can access and separate particles such as DNA, viruses, and exosomes . . . . Once separated, the particles can be analyzed by physicians to potentially reveal signs of disease.” (See Barker Page 2).
Nuckolls relates to the prior art by disclosing an array of nano-sized pillars (analogous to Barker’s nanoDLD array) that can be used in DNA analysis that Barker is interested in (See Nuckolls et al. Figure 1 and [0111], translocation nanotube 240 “through which molecules, such as DNA, can translocate” and be analyzed, translocation nanotube 240 in the form of a carbon nanotube, i.e. CNT; and Figure 55 disclosing an array of nanosized pillars with the translocation nanotube 240, i.e. “CNT,” identified). Nuckolls further teaches the DNA analysis is to “sequence a strand of DNA” (see [0138]) and, as disclosed in Figures 1, 55, and 5A and at [0148]-[0150], the DNA analysis requires “the chip 2 (i.e., the disclosed nanofluidic separator chip) be mounted in the device 100 (i.e., the disclosed fluidic processor device) such that the chip’s first side (top) is exposed to a first fluid chamber 6 (‘upper chamber’) (i.e., the disclosed nanoDLD array connected to the input TSV and product TSV) and the chip’s second side (bottom) is exposed to a second fluid chamber (‘lower chamber’) (i.e., the disclosed drain space on the back side of the nanofluidic separator chip).  As seen in FIG. 5A, the second fluid chamber 6 contains the ssDNA 9 to be read, while the first fluid chamber receives the ssDNA 9 translocating through the nanopore 1 which forms a passage between the two fluid chambers 5,6.”
Nuckolls et al. discloses there are three reservoirs, one each for the fluid input, fluid product, and fluid drain, in order to “quantify the number of DNA copies translocated into each reservoir as a function of the electrophoretic driving field, VE” and other variables, and to “control” the process accordingly.  As such, Nuckolls et al. discloses: 
a drain TSV (translocation nanotubes 240 disclosed in Figure 1, nanopores 1 disclosed in Figure 5A, [0185]), a drain access port channel (i.e. second fluid chamber 5 shown in Figure 5A, to the outside environment, for use in testing and optimizing the fluidic processor device, as disclosed in [0362]),
the housing including a drain space (second fluid chamber 5, Figure 5A) on a back side of the single layer chip (chip 2) for holding waste fluid (i.e. the translocated DNA and fluid on the back side of the single layer chip) of the sample fluid (the sample fluid on the front side of the single layer chip) since, as disclosed in Figures 1, 55, and 5A and at [0148]-[0150], the DNA analysis requires “the chip 2 (i.e., the disclosed nanofluidic separator chip) be mounted in the device 100 (i.e., the disclosed fluidic processor device) such that the chip’s first side (top) is exposed to a first fluid chamber 6 (‘upper chamber’) (i.e., the disclosed nanoDLD array connected to the input TSV and product TSV) and the chip’s second side (bottom) is exposed to a second fluid chamber (‘lower chamber’) (i.e., the disclosed drain space on the backside of the single layer chip)” (see [0150], emphasis added),
wherein both a front side and the back side of the nanofluidic separator chip isolate fluid (at the nanopore when DNA is translocating through the nanopore in order “to sequence a strand of DNA” (see Figure 1 and [0138]-[0145], and Figure 5a, [0184]-[0185], and [0191]-[0198])).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Barker fluidic processor device with:
a drain TSV . . . a drain access port channel . . . 
the housing including a drain space on a back side of the single layer chip for holding waste fluid of the sample fluid,
wherein both a front side and the back side of the single layer chip isolate fluid.

as taught by Nuckolls in order to “sequence a strand of DNA” (see Nuckolls et al. [0138]), which would be of interest to Barker, since Barker discloses using the nano-DLD array to “separate particles such as DNA, viruses, and exosomes . . . . Once separated, the particles can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and sequencing a strand of DNA could reveal the signs of disease Barker is looking to identify. Additionally, the use of a drain access port channel from the outside environment to the disclosed drain space allows the use in testing and optimizing the fluidic processor device, as disclosed by Nuckolls et al. at [0362].
Combination of Barker and Nuckolls discloses the claimed invention except for:
the drain space comprising a first separate chamber and a second separate chamber,
wherein the first separate chamber is geometrically located over and encompasses the drain TSV and the nanoDLD array, and 
wherein the second separate chamber is geometrically located over and encompasses
the product TSV.

Cao relates to the prior art by disclosing a microfluidic device that isolates components of DNA from patient samples (Cao abstract). Cao further indicates that the microfluidic device contains inlets 2602 that is loaded with one or more patient samples. The sample flows through the filter 2603 and any debris and lysis buffer flows through the filter, through the outlets 2604, and into a waste receptacle 2607. Meanwhile, the trapped nuclei on the filter 2603 releases the components into a sample well 2613. (Cao Pr. 127-131; Fig. 26). The Examiner notes that the sample well 2613 and the waste outlet 2607 are in separate chambers (i.e. the drain space comprising a first separate chamber and a second separate chamber). Furthermore, the sample well 2613 is where the desired product flows into (i.e. wherein the second separate chamber is geometrically located over and encompasses the product TSV. Cao Fig. 26; DNA well 2613 contains the desired product that flows from the filter 2603, while DNA outlet 2614 allows access to the material in the sample well).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Barker, Nuckolls, and Hyde with Cao’s usage of separate chambers that house an undesired material and a desired material, in order to provide access to the components separately. Since Cao indicates that utilizing separate sample wells allow the user to access the desired and undesired materials (Cao Pr. 128; the cell debris and lysis buffer flows into the removable insertable waste receptacle. Pr. 130-131; the DNA sample in the sample well 2613 is collected and may be accessed via the sample outlets 2614). 
The modified combination of Barker, Nuckolls, and Cao further does not disclose 
wherein the first separate chamber is geometrically located over and encompasses the drain TSV and the nanoDLD array.

However, in order for the DNA molecules to translocate from the front side of the nanofluidic separator chip, the DNA molecules must move through the drain TSV to the back side of the nanofluidic separator chip into the drain space that is on the nanoDLD array, as taught by Nuckolls and Hyde above.
Note that, in light of the Original Disclosure, any space in the back side of the nanofluidic separator chip is “drain space,” including an inlet injection port channel and a product access port channel.  Referring to Figures 7-8, the Original Disclosure discloses:
. . . Within any variation, the drain space isolates the output drain fluid emitted from the TSVs (701, 704, 706) on the backside of the chip. Separate ports/connects can be used to interface to the drain space and remove/collect the drain fluid. . . . (See Original Disclosure [034])

(See Claim Interpretation section for more on how to interpret the term “drain space” in light of the Original Disclosure)

Nishikawa relates to the prior art by disclosing mounting a chip in a housing, comprising two flat plates, using screws (see Nishikawa et al. Figure 20). (See Barker Page 1 Photograph)  Nishikawa et al. further teaches an electroosmotic pump 14a with an inlet injection port channel (port 34) upstream of input TSV (fluid passage 18), for injecting input fluid into input TSV, or similarly, an electroosmotic pump 14b with a product access port channel (port 34) downstream of product TSV (fluid passage 18) for removing product fluid from product TSV (see Nishikawa et al. Figures 20-21, [0217]-[0218], and [0210]).
When the four electroosmotic pumps feed and/or remove fluid from the back side of the chip (through substrate 16a), as shown in Nishikawa et al. Figures 20-21, then the drain space in substrate 16a includes the inlet injection port channel and the product access port channel – and meets the claim limitation:
wherein the drain space, provided by the inlet injection port channel and the product access port channel, is geometrically located over and encompasses the input TSV, the product TSV, and the drain TSV,
since the three TSVs are all downstream of the inlet injection port channel and the three TSVs are all upstream of the product access port channel.
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the combination of Barker, Nuckolls, Hyde, and Cao’s inlet injection port channel and the product access port channel, each with an electroosmotic pump and its O-ring interface (see Figure 21), because Nishikawa et al. states at [0210] and [0217]-[0218], that the two electroosmotic pumps serve as “an interface for supplying the fluid to and drawing the fluid from the microfluidic chip 12 (i.e. the disclosed nanofluidic separator chip),” each pump’s O-ring interface “provides a seal,” and “the overall system is . . . simplified” with such interfaces.
Additional Disclosures Include:
Claim 16: The fluidic processor device of Claim 15, wherein the single layer chip (single layer chip including a nanoDLD array is “nanoDLD chip” disclosed in Barker Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; single layer chip including a “nanoDLD array” is disclosed in Photograph spanning Pages 2-3) uses interdigitated bus channel networks (interdigitated bus channel networks includes two sets of bussing channels, i.e. one set of bussing channels are channels at “Inlet”; and another set of bussing channels are channels at “Outlet”) to link together several separator nanostructures in parallel (separators nanostructures are pillars in “nanoDLD pillar array,” as disclosed in Barker, Photograph and caption spanning Pages 3-4), as disclosed in Barker, Photograph and caption spanning Pages 2-3, where the “nanoDLD array” is separating particles at the nanoscale level in parallel channels through the “pillars” disclosed in the photograph spanning Pages 3-4.
Claim 17: The fluidic processor device of Claim 15, wherein the sample fluid is processed (“separated into nanoscale particles,” disclosed in Barker, Photograph spanning Pages 2-3) on a topside of the single layer chip (single layer chip including a nanoDLD array is “nanoDLD chip” disclosed in Page 1 Photograph, and at Page 2 “IBM’s nanoDLD chip mounted in a microfluidic jig”; single layer chip including a “nanoDLD array” is disclosed in Photograph spanning Pages 2-3), and
wherein the single layer chip includes a through-surface via (TSV) (the through-surface via (TSV), i.e. the drain TSV disclosed by Nuckolls et al., see Rejection for Claim 15, the drain TSV being the translocation nanotubes 240 disclosed in Nuckolls et al. Figure 1, nanopores 1 disclosed in Figure 5A, and [0185]) which drains the waste fluid from the topside of the single layer chip to the back side of the single layer chip into the first separate chamber, as the DNA translocates through the through-surface via (TSV) in order “to sequence a strand of DNA” (see Figure 1 and [0138]-[0145], and Figure 5a, [0184]-[0185], and [0191]-[0198]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct Combination III’s chip:
wherein the chip includes the through-surface via (TSV) which drains the waste fluid from the topside of the single layer chip to the back side of the single chip into the drain space,

as taught by Nuckolls et al. in order to “sequence a strand of DNA” (see Nuckolls et al. [0138]), which is of interest to Combination III, since Combination III discloses using the nano-DLD array to “separate particles such as DNA, viruses, and exosomes . . . . Once separated, the particles can be analyzed by physicians to potentially reveal signs of disease” (see Barker Page 2), and sequencing a strand of DNA could reveal the signs of disease that Combination III is looking to identify.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
The previous Examiner applied the following prior art.
A).	Nishikawa et al. (US-20080260542-A1, Oct. 23, 2008) – Nishikawa et al. was the primary reference for Claims 1-17 and the secondary reference for the remaining claims.  Nishikawa et al. is applied above.  (See Nishikawa et al. Figures 1-2 and 19-21)
B).	Astier et al. (US-20160320389-A1, Nov. 3, 2016) – Astier et al. was the primary reference for Claims 18-20.  (See Astier et al. Figures 6a-b)
C).	Inglis et al. (US-20080023399-A1, Jan. 31, 2008) – Inglis et al. was a secondary reference.  (See Inglis et al. Figure 2, [0004], and [0010], for the nano-sized deterministic lateral displacement (DLD) array of pillars)
D).	Grisham et al. (US-20170209864-A1, Jul. 27, 2017) – Grisham et al. was a secondary reference.  (See Grisham et al. Figure 39)
The article referenced in Barker, Barker being the instant Office Action’s primary reference.
E).	Wunsch et al., “Nanoscale lateral displacement arrays for the separation of exosomes and colloids down to 20 nm,” Nature Nanotechnology, 11 (2016) 936-940, pub. online Aug. 1, 2016, accessed on the Internet at https://www.nature.com/articles/nnano.2016.134 on Feb. 16, 2021, 7 pages.
Other work on deterministic lateral displacement arrays of pillars at the micron / nano scale.
F).	Huang et al., “Continuous Particle Separation Through Deterministic Lateral Displacement,” Science 304 (2004) 987-990, 5 pages.
G).	Inglis et al., “Critical particle size for fractionation by deterministic lateral displacement,” Lab Chip 6 (2006) 655-658, 4 pages.
I).	IBM Blog, “Accelerating early disease detection with nanobiotechnology,” Aug. 1, 2016, accessed on the Internet at https://www.ibm.com/blogs/research/2016/08/accelerating-early-disease-detection-nanobiotechnology/ on Feb. 16, 2021, 9 pages.
J).	Barker, “IBM’s ‘lab-on-a-chip’ is the latest weapon in the fight against disease,” Aug. 3, 2016, accessed on the Internet at https://www.zdnet.com/article/ibms-lab-on-a-chipis-the-latest-weapon-in-the-fight-against-disease/ on Feb. 16, 2021, 14 pages.
K).	Smith et al., “Integrated nanoscale deterministic lateral displacement arrays for separation of extracellular vesicles from clinically-relevant volumes of biological samples,” Lab Chip 18 (2018) 3913-3925, 13 pages.
Other prior art of interest:
L).	Cao et al. (US-20110296903-A1, Dec. 8, 2011) – See Cao et al. [0072] and [0014]; Figures 1, 5, and [0150]-[0151] for disclosing a “confined channel . . .   can vary from about 5 nm to about 5 mm within the channel” where the confined channel “may include obstacles” such as “pillars . . . and the like”; and [0156] for, “Devices having channels and other fluidic elements disposed in two or three dimensions are within the scope of the claimed invention.”
M).	Some of Applicant’s patents and references disclosing “Integrated Nanofluidic Arrays for High Capacity Colloid Separation” and “I/O Interconnects.”
1).	C.R. King, Jr. et al., “3D Stacking of Chips with Electrical and Microfluidic I/O Interconnects,” IEEE, Electronic Components and Technology Conference, 2008, pp. 1-7, 7 pages.
2).	Pereira et al. US-20170120247-A1, May 4, 2017.
3).	Smith et al., US-9700891-B2, Jul. 11, 2017.
N).	Some of Applicants patents disclosing DNA translocation through a nanopore – Afzali-Ardakani et al. (US-8557097-B2, Oct. 15, 2013, see Figure 1; US-8764968-B2, Jul. 1, 2014, see Figures 1-3; and US-10029915-B2, Jul 24, 2018, see Figure 2).
O).	Hoffman (US-20170059514-A1, Mar. 2, 2017) – Hoffman discloses a “chip,” used for DNA sequencing through the bottoms of “wells . . . arranged in an array” on the chip’s front side, the sequenced DNA into a “chamber” in a plate on the chip’s back side – and the chip having a “fluid control member” and “microvalves” controlling flow into the array of wells, on the chip’s front side.  (See Hoffman [0005]-[0006] for DNA sequencing; [340]-[0343], disclosing the chemical sensing layer 26 used for the DNA sequencing; Figures 9C, 10C, 11B, [0120]-[0128], and [0464]-[0467] for each well (of an array of wells) having a chemical sensing layer 26, a chamber 37 above, and a chamber below, within etch stop structure 74 or as “a bowl-shaped cavity”; and Figure 39, [0250], and [0726]-[0727] for the array of wells, with a fluid control member and microvalves controlling flow into the array of wells on the chip’s front side)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779  

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779